     8:17-cv-02805-DCC       Date Filed 01/27/21   Entry Number 187       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

David Wright, Sr.,               )              Case No. 8:17-cv-02805-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                          ORDER
                                 )
Luis Negron and Dr. DeCoco,      )
                                 )
                   Defendants. 1 )
________________________________ )

      This matter is before the Court on Defendants Luis Negron and Dr. DeCoco motion

to dismiss or, in the alternative, for summary judgment. ECF No. 159. In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred

to United States Magistrate Jacquelyn D. Austin for pre-trial proceedings and a Report

and Recommendation (“Report”). The Magistrate Judge issued an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to adequately

respond to the motion. ECF No. 142. Despite this explanation, Plaintiff did not file a

response to the motion.

      On September 21, 2020, the Magistrate Judge issued a Report recommending that

both Motions be granted. ECF No. 179. The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious



      1   This caption represents the current Defendants.
     8:17-cv-02805-DCC       Date Filed 01/27/21    Entry Number 187      Page 2 of 3




consequences if he failed to do so. Plaintiff has not filed objections to the Report and the

time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. The motion to dismiss or, in the alternative,

for summary judgment [141] is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021

                                             2
    8:17-cv-02805-DCC     Date Filed 01/27/21   Entry Number 187   Page 3 of 3




Spartanburg, South Carolina




                                        3
